Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8, 20-36, 38-52, and 56-68 have been canceled. Claim 69 has been added. Claims 1-7, 9-19, 37, 53-55, and 69 are pending. Claims 1-7, 9-19, 37, 53-55, and 69 have been examined. Claims 1-7, 9-19, 37, 51, 53-55, and 69 have been allowed. 

Allowable Subject Matter
Claims 1-7, 9-19, 37, 53-55, and 69 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claim 1, Zaccai, MathWorks, and Arena in combination teach an apparatus for modeling a system including a hinged flight control surface of an aircraft, the apparatus comprising:
one or more processors;
non-transitory machine-readable memory operatively coupled to the one or more  processors, the machine-readable memory comprising:
data representative of a structural model of the system including the hinged flight control surface, the structural model comprising:
one or more actuation branches having a common linear actuation direction, each actuation branch comprising an actuator;
a load mass;
a massless connector representing a hinge line of the flight control surface, the massless connector being connected to and disposed between the one or more actuation branches and the load mass, the massless connector being movable along the common linear actuation direction so that linear movement of the massless connector is correlated to rotational movement of the hinged flight control surface,
wherein the structural model is configured to be used to fabricate a physical rig using a physical component approximating the massless connector, and
machine-readable instructions executable by the one or more processors and configured to cause the one or more processors to: 
using the data representative of the structural model of the system and data representative of an input to the system, generate data representative of a response of the system to the input.
However, Zaccai, MathWorks, and Arena either alone or in combination do not teach:
wherein the physical component has a mass that is less than 10% of the load mass;
in combination with other limitations as recited in the claims.

Claims 19 and 37 are allowed for reciting the same allowable subject matter as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148